     Case 9:20-cv-81205-RAR Document 48-1 Entered on FLSD Docket 07/31/2020 Page 1 of 7


Berlin, Amie R.

From:                                          Berman, Brett <BBerman@foxrothschild.com>
Sent:                                          Thursday, July 30, 2020 8:26 AM
To:                                            Douglas K. Rosenblum; Gaetan J. Alfano
Subject:                                       FW: CAH Mediation




This is a local counsel. this is a long negotiated settlement process involving a complex case in NC. I cant ignore them
any longer.

Brett A. Berman, Esq.
Partner
Co‐Chair of Litigation Department




Firm Website | COVID‐19 Resource Center

PA: 2000 Market Street | 20th Floor | Philadelphia, PA 19103
NY: 101 Park Avenue | Suite 1700 | New York, NY 10178
________________________

(215) 299‐2842 (Philadelphia office)
(212) 878‐7945 (New York office)
(215) 299‐2150 (facsimile)
bberman@foxrothschild.com

California | Colorado | Connecticut | Delaware | DC | Florida | Georgia | Illinois | Minnesota | Nevada | New Jersey | New York | North Carolina | Pennsylvania |
South Carolina | Texas | Washington




From: Walt Pettit <Walt.Pettit@hutchenslawfirm.com>
Sent: Tuesday, July 28, 2020 1:20 PM
To: Berman, Brett <BBerman@foxrothschild.com>; DeSantis, Kasey H. <kdesantis@foxrothschild.com>
Cc: Michael Stein <Michael.Stein@hutchenslawfirm.com>
Subject: [EXT] RE: CAH Mediation

Brett – Following up on my previous emails, I received a call from the mediator about 20 minutes ago. He commented
that all parties have resolved the matter and are still waiting on a response from CBSG and that it is critical CBSG
respond in some way. I believe that we have obtained the best possible settlement at this time unless CBSG desires to
litigate the matter. As I stated before, I am not able to note the likelihood of success on the claims with the facts known
to date.



Walt Pettit | Managing Partner of Charlotte Office
Walt.Pettit@hutchenslawfirm.com
Hutchens Law Firm LLP
                                                                                 1
    Case 9:20-cv-81205-RAR Document 48-1 Entered on FLSD Docket 07/31/2020 Page 2 of 7
6230 Fairview Road, Suite 315 | Charlotte, NC 28210
P.O. Box 12497 | Charlotte, NC 28220-2497
T: 704-362-9255 | F: 704-362-9268
HutchensLawFirm.com




----------------------------
THIS IS A COMMUNICATION FROM A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT AND ANY
INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE, except as stated below in the instance of
bankruptcy protection.

IF YOU ARE UNDER THE PROTECTION OF THE BANKRUPTCY COURT OR HAVE BEEN DISCHARGED AS A
RESULT OF A BANKRUPTCY PROCEEDING, THIS NOTICE IS GIVEN TO YOU PURSUANT TO STATUTORY
REQUIREMENT AND FOR INFORMATIONAL PURPOSES AND IS NOT INTENDED AS AN ATTEMPT TO COLLECT
A DEBT OR AS AN ACT TO COLLECT, ASSESS, OR RECOVER ALL OR ANY PORTION OF THE DEBT FROM YOU
PERSONALLY.

PRIVILEGED AND CONFIDENTIAL: This electronic message (including any attachments) is intended only for the use of
the individual or entity to which it is addressed and may contain information that is attorney-client privileged, may be
confidential work product, or may be exempt from disclosure under applicable law. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering the message to the intended recipient, you are
hereby notified that any dissemination, distribution or copying of this communication is wrongful, is strictly prohibited, and
may subject you to civil liability. If you have received this communication in error, please immediately notify us by
telephone at (910) 864-6888 or by return email, and destroy any copies (electronic, paper or otherwise) that you may
have of this communication.
--------------------------------
From: Berman, Brett [mailto:BBerman@foxrothschild.com]
Sent: Thursday, July 23, 2020 8:06 PM
To: Walt Pettit; DeSantis, Kasey H.
Cc: Michael Stein
Subject: RE: CAH Mediation


 ***CAUTION: This is an external Email from "Berman, Brett" <bberman@foxrothschild.com> . Do not
 click links or open attachments unless you recognize the sender and know the content is safe.***




I haven’t had the time to review. When is answer due?

Brett A. Berman, Esq.
Partner
Co‐Chair of Litigation Department




                                                              2
     Case 9:20-cv-81205-RAR Document 48-1 Entered on FLSD Docket 07/31/2020 Page 3 of 7
Firm Website | COVID‐19 Resource Center

PA: 2000 Market Street | 20th Floor | Philadelphia, PA 19103
NY: 101 Park Avenue | Suite 1700 | New York, NY 10178
________________________

(215) 299‐2842 (Philadelphia office)
(212) 878‐7945 (New York office)
(215) 299‐2150 (facsimile)
bberman@foxrothschild.com

California | Colorado | Connecticut | Delaware | DC | Florida | Georgia | Illinois | Minnesota | Nevada | New Jersey | New York | North Carolina | Pennsylvania |
South Carolina | Texas | Washington




From: Walt Pettit <Walt.Pettit@hutchenslawfirm.com>
Sent: Wednesday, July 22, 2020 3:20 PM
To: Berman, Brett <BBerman@foxrothschild.com>; DeSantis, Kasey H. <kdesantis@foxrothschild.com>
Cc: Michael Stein <Michael.Stein@hutchenslawfirm.com>
Subject: [EXT] RE: CAH Mediation

Brett – I have had a chance to review the latest draft of the Term Sheet and I have attached a copy for your review. As
to what I believe are the remaining issues to settle the matter, this email is to share my thoughts as follows:
     1. As to Health Acquisition Company (HAC), we discussed preserving CBSG’s claims against HAC with the
         mediator. The mediator responded that this would cause the settlement to fail. We discussed CBSG entering an
         agreement not to sue HAC and releasing Nusbaum and White (N/W) from any claim based on the Gemino Note
         but preserving CBSG’s rights against N/W to recover the other Notes (or the proceeds received therefrom)
         assigned by HAC to N/W. After some thought, I believe that if this is one of the last issues to resolve the matter,
         I would agree to these terms. Based on representation of counsel, HAC does not have any assets and any
         recovery would be from N/W anyway.
     2. CBSG is to receive $750K as a secured creditor and have a $1M unsecured claim in the Oswego case (CAH # 2). I
         think that this should be a joint and several claim in all cases for at least $1.25M if not $1.5M.
Please review these issues with the appropriate folks at CBSG and let me know if I have authority to proceed as set forth
in this email. Thanks.



Walt Pettit | Managing Partner of Charlotte Office
Walt.Pettit@hutchenslawfirm.com
Hutchens Law Firm LLP
6230 Fairview Road, Suite 315 | Charlotte, NC 28210
P.O. Box 12497 | Charlotte, NC 28220-2497
T: 704-362-9255 | F: 704-362-9268
HutchensLawFirm.com




----------------------------
THIS IS A COMMUNICATION FROM A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT AND ANY
INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE, except as stated below in the instance of
bankruptcy protection.

                                                                                 3
     Case 9:20-cv-81205-RAR Document 48-1 Entered on FLSD Docket 07/31/2020 Page 4 of 7

IF YOU ARE UNDER THE PROTECTION OF THE BANKRUPTCY COURT OR HAVE BEEN DISCHARGED AS A
RESULT OF A BANKRUPTCY PROCEEDING, THIS NOTICE IS GIVEN TO YOU PURSUANT TO STATUTORY
REQUIREMENT AND FOR INFORMATIONAL PURPOSES AND IS NOT INTENDED AS AN ATTEMPT TO COLLECT
A DEBT OR AS AN ACT TO COLLECT, ASSESS, OR RECOVER ALL OR ANY PORTION OF THE DEBT FROM YOU
PERSONALLY.

PRIVILEGED AND CONFIDENTIAL: This electronic message (including any attachments) is intended only for the use of
the individual or entity to which it is addressed and may contain information that is attorney-client privileged, may be
confidential work product, or may be exempt from disclosure under applicable law. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering the message to the intended recipient, you are
hereby notified that any dissemination, distribution or copying of this communication is wrongful, is strictly prohibited, and
may subject you to civil liability. If you have received this communication in error, please immediately notify us by
telephone at (910) 864-6888 or by return email, and destroy any copies (electronic, paper or otherwise) that you may
have of this communication.
--------------------------------
From: Berman, Brett [mailto:BBerman@foxrothschild.com]
Sent: Tuesday, July 21, 2020 1:48 PM
To: Walt Pettit; DeSantis, Kasey H.
Cc: Michael Stein
Subject: RE: CAH Mediation


  ***CAUTION: This is an external Email from "Berman, Brett" <bberman@foxrothschild.com> . Do not
  click links or open attachments unless you recognize the sender and know the content is safe.***




Let me know thoughts/comments on this.

Brett A. Berman, Esq.
Partner
Co‐Chair of Litigation Department




Firm Website | COVID‐19 Resource Center

PA: 2000 Market Street | 20th Floor | Philadelphia, PA 19103
NY: 101 Park Avenue | Suite 1700 | New York, NY 10178
________________________

(215) 299‐2842 (Philadelphia office)
(212) 878‐7945 (New York office)
(215) 299‐2150 (facsimile)
bberman@foxrothschild.com

California | Colorado | Connecticut | Delaware | DC | Florida | Georgia | Illinois | Minnesota | Nevada | New Jersey | New York | North Carolina | Pennsylvania |
South Carolina | Texas | Washington




                                                                                 4
    Case 9:20-cv-81205-RAR Document 48-1 Entered on FLSD Docket 07/31/2020 Page 5 of 7

From: Walt Pettit <Walt.Pettit@hutchenslawfirm.com>
Sent: Tuesday, July 21, 2020 8:45 AM
To: Berman, Brett <BBerman@foxrothschild.com>; DeSantis, Kasey H. <kdesantis@foxrothschild.com>
Cc: Michael Stein <Michael.Stein@hutchenslawfirm.com>
Subject: [EXT] FW: CAH Mediation

Brett – I received the email below and new proposed term sheet yesterday afternoon. I will review and send an email to
you with my thoughts. Please let me know if you have had a chance to review my email to you over the weekend with
the client and received a response from the client.



Walt Pettit | Managing Partner of Charlotte Office
Walt.Pettit@hutchenslawfirm.com
Hutchens Law Firm LLP
6230 Fairview Road, Suite 315 | Charlotte, NC 28210
P.O. Box 12497 | Charlotte, NC 28220-2497
T: 704-362-9255 | F: 704-362-9268
HutchensLawFirm.com




----------------------------
THIS IS A COMMUNICATION FROM A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT AND ANY
INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE, except as stated below in the instance of
bankruptcy protection.

IF YOU ARE UNDER THE PROTECTION OF THE BANKRUPTCY COURT OR HAVE BEEN DISCHARGED AS A
RESULT OF A BANKRUPTCY PROCEEDING, THIS NOTICE IS GIVEN TO YOU PURSUANT TO STATUTORY
REQUIREMENT AND FOR INFORMATIONAL PURPOSES AND IS NOT INTENDED AS AN ATTEMPT TO COLLECT
A DEBT OR AS AN ACT TO COLLECT, ASSESS, OR RECOVER ALL OR ANY PORTION OF THE DEBT FROM YOU
PERSONALLY.

PRIVILEGED AND CONFIDENTIAL: This electronic message (including any attachments) is intended only for the use of
the individual or entity to which it is addressed and may contain information that is attorney-client privileged, may be
confidential work product, or may be exempt from disclosure under applicable law. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering the message to the intended recipient, you are
hereby notified that any dissemination, distribution or copying of this communication is wrongful, is strictly prohibited, and
may subject you to civil liability. If you have received this communication in error, please immediately notify us by
telephone at (910) 864-6888 or by return email, and destroy any copies (electronic, paper or otherwise) that you may
have of this communication.
--------------------------------
From: C. Edward Dobbs [mailto:edobbs@phrd.com]
Sent: Monday, July 20, 2020 2:26 PM
To: Waldrep, Tom; Lyday, Jennifer; Jim Lanik; JP Cournoyer; Walt Pettit; Paul A. Fanning (PAF@wardandsmith.com)
Subject: CAH Mediation


 ***CAUTION: This is an external Email from "C. Edward Dobbs" <edobbs@phrd.com> . Do not click
 links or open attachments unless you recognize the sender and know the content is safe.***


                                                              5
    Case 9:20-cv-81205-RAR Document 48-1 Entered on FLSD Docket 07/31/2020 Page 6 of 7

Dear counsel,

I am attaching the most recent draft of the proposed settlement term sheet, marked to show changes from the last
draft. This draft incorporates comments received to date from counsel for the parties. I do not represent that all of the
changes requested by a party have been accepted by each counterpart, although most of the changes have been
discussed with the parties. In addition, I have massaged some of the requested language changes simply as a matter of
drafting style.

I have not as yet received final word from Walt regarding CBSG’s position on the settlement term sheet, but I am led to
believe that the primary (if not only) issue relates to the scope of releases.

Please let me know your questions and comments at your earliest convenience. We are close to the finish line,
hopefully, and I would expect that we can put this matter to bed by the end of this week.


C. Edward Dobbs
Partner
Parker, Hudson, Rainer & Dobbs LLP
303 Peachtree Street NE, Suite 3600, Atlanta, GA 30308
D: (404) 420‐5529 • T: (404) 523‐5300
E: edobbs@phrd.com
   biography v‐card




NOTE: This e‐mail is from the law firm of Parker, Hudson, Rainer & Dobbs LLP and is for the sole use of the intended recipient(s). The information
contained in this e‐mail and any attachments is confidential and may be protected by the attorney‐client privilege, the work product doctrine, or
other legal restrictions on its use or disclosure. If you are not an intended recipient of this e‐mail or if you have received it in error, any review, re‐
transmission, copying, use, disclosure, or dissemination of the e‐mail or its attachment is strictly prohibited. If you received this e‐mail in error,
please notify the sender and delete and destroy the e‐mail and its attachments. Thank you.




This email contains information that may be confidential and/or privileged. If you are not the intended recipient,
or the employee or agent authorized to receive for the intended recipient, you may not copy, disclose or use any
contents in this email. If you have received this email in error, please immediately notify the sender at Fox
Rothschild LLP by replying to this email and delete the original and reply emails. Thank you.



This email contains information that may be confidential and/or privileged. If you are not the intended recipient,
or the employee or agent authorized to receive for the intended recipient, you may not copy, disclose or use any
contents in this email. If you have received this email in error, please immediately notify the sender at Fox
Rothschild LLP by replying to this email and delete the original and reply emails. Thank you.



                                                                             6
   Case 9:20-cv-81205-RAR Document 48-1 Entered on FLSD Docket 07/31/2020 Page 7 of 7



This email contains information that may be confidential and/or privileged. If you are not the intended recipient,
or the employee or agent authorized to receive for the intended recipient, you may not copy, disclose or use any
contents in this email. If you have received this email in error, please immediately notify the sender at Fox
Rothschild LLP by replying to this email and delete the original and reply emails. Thank you.




                                                        7
